Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	In the response filed 05/03/2022, the Applicant amended claim 1 to recite “wherein the portable device comprises the gas-detectable casing and a mobile device, and the gas-detectable casing comprises…”.  However, the current amendment fails to resolve the previous rejection under 35 USC 112(b).  The instant phrase merely recites an intended use of the gas detectable casing, without requiring any of the features comprised within the portable device.  Accordingly, the previous rejections under 112(b) and the prior art stand.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase “…and the driving and controlling board is connected to a mobile device through the connection port of the main body”.  Because the claim does not positively recite the portable device comprising the claimed mobile device, it is not clear whether the phrase is intended to be a mere a recitation of intended use of the portable device.  For the purposes of rejection, the phrase will be interpreted as intended use of the portable device and thus not structurally limiting of the claim. See MPEP 2111.02(II).  The interpretation further applies to dependent claims such as claim 2, 3, and 4 which each recite the mobile device performing specific steps.  To overcome the rejection, the Applicant should amend the claim to recite that “the driving and controlling board are configured to be connected to the mobile device through the connection port of the main body…”.  Such an amendment would provide the structure to define a capability of connection without the explicit recitation of the mobile device within the aspects of gas-detectable casing, while also removing and confusion over intended use of the device.  
Claim Interpretation
Claim 1 recites the phrase “a gas-detectable casing of a portable device, wherein the portable device comprises the gas-detectable casing and a mobile device, and the gas detectable casing comprises”.  The instant phrase amounts to an intended use of the gas-detectable casing, as the casing does not explicitly require any structural features of the recited portable device other than itself.  If the Applicant wishes to structurally limit the casing to further comprise the mobile device, then the mobile device must be positively recited within the body of the claim.
Claim 1 recites the phrase “wherein the detection datum is externally transmitted to the mobile device for processing and application, and externally transmitted to an external device for storing.”  Because the claim does not positively recite a mobile device, the phrase amounts to a recitation of intended use of the detection datum and thus fails to further limit the claim.  Accordingly, the claim is indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavey et al. (US 20170248514, e.f.d. § 371 filed 02/27/2017).
Regarding claim 1, Pavey discloses a gas-detectable casing of a portable device, wherein the portable device comprises the gas-detectable casing and a mobile device (Casing comprises the covers 320, 325. Mobile device comprises any of the internal components of the housing 300; Fig 3; P. 0152) comprising:
a main body having a ventilation opening (housing 300 includes a cover 1450 with inlet and outlet airflow paths for allowing vapors to reach sensors nodes 200; Fig 14A-B; para 0153), a connection port (communication port 140; para 0122-0123), and an accommodation chamber (region within housing 300; Figs 3, 6, 8; accommodates PCB 360 and associated electronic components; para 0117; Fig 7), wherein the ventilation opening is in communication with the accommodation chamber to allow gas to be introduced into the accommodation chamber (gas inflow 1210 flows through fan 130, to plenum 350, through aperture 354, into sensor node 200 turbulent regions 220; Figure 8, 12; para 0158);
at least one gas detection module 200 disposed within the accommodation chamber of the main body (sensor nodes 200 located within housing 300; Figures 3, 10A-D);
a driving and controlling board 360 disposed within the accommodation chamber of the main body 300 (PCB 360 includes power source 170 located within housing for driving and controlling operation of device; para 0117; Fig 1, 7, 12), 
wherein the gas detection module 200 is positioned and disposed on the driving and controlling board and electrically connected to the driving and controlling board (nodes 200 are positioned on PCB 360; Fig. 7; para 0117); and 
a microprocessor disposed on the driving and controlling board 360 and electrically connected to the driving and controlling board (processor 110 arranged on PCB; Fig 1; para 0117-0118), wherein the microprocessor enables the gas detection module 200 to detect and operate by controlling a driving signal to be transmitted to the gas detection module, and converts a detection raw datum of the gas detection module into a detection datum, wherein the detection datum is stored, externally transmitted to the mobile device for processing and application, and externally transmitted to an external device for storing (PCB 360 includes processor 110 signals power to device 100, communicates with sensor bank 190 to scan sensor nodes 200, controls output components 160, wherein the device 100 may communicate with an external computing device 400 for recording and processing; para 0125, 0130-0132).
the driving and controlling board is connected to a mobile device through the connection port of the main body, so as to provide a required power to the driving and controlling board (communication port 140 communicates with processor 110 to allow device 100 to communicate with external computing devices; para 0122-0123).
Regarding claim 2, Pavey discloses wherein the connection port of the main body is connected to the mobile device to transmit the detection datum outputted by the microprocessor to 24the mobile device for processing and application (para 0132).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pavey et al. (US 20170248514).
Regarding claims 3 and 4, Pavey discloses wherein the microprocessor comprises a communicator to receive the detection datum outputted by the microprocessor (processor 110 connects to comm. port 140 including wired 142 and wireless connectors 144; para 0132; Fig 1). Pavey discloses the processor configured to monitor data values and determine alarm conditions (para 0113, 0114, 0125), but not specify the detection datum is externally transmitted to the external device for storing, so that the external device generates gas detection information and an alarm.  Pavey further discloses the processor in communication with an external device via the communication port for transmitting data for storing an analysis (para 0132). In light of the ability to detect and respond to analyzed data as provided by Pavey (para 0125), it would have been further obvious to incorporate the alarm functionality in the external device to provide improved responsiveness and redundancy in the operation of the device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, Pavey discloses alternative laser based technologies for interrogating the atmosphere for chemical vapors but does not specify, in combination with the other claimed elements, a device comprising a laser loading region hollowed out from the first surface to the second surface; a gas-inlet groove concavely formed from the second surface and disposed adjacent to the laser loading region, wherein the gas-inlet groove comprises a gas-inlet and two lateral walls, the gas-inlet is in communication with an environment outside the base, and a transparent window is opened on the lateral wall and is in communication with the laser loading region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877